UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 29, 2014 ePunk, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53564 26-1395403 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer ID No.) 5536 S. Ft. Apache #102 Las Vegas, NV 89148 (Address of principal executive offices) (Zip Code) (949) 903-9144 (Registrant’s telephone number, including areacode) 1060 Calle Negocio Suite B San Clemente, CA 92673 (Former name of former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Current Report on Form 8-K is filed by ePunk, Inc., a Nevada corporation (the “Registrant”), in connection with the items set forth below. Item7.01. Regulation FD Disclosure. The following information is furnished pursuant to Item 7.01, “Regulation FD Disclosure.” On April 29, 2014 Blink Technologies (PUNK), formerly known as ePunk, Inc., and TigerDirect, announced a reseller relationship under which TigerDirect will introduce BiggiFi via an aggressive marketing and sales campaign targeted at TigerDirect’s large following on Social Media. A copy of the press release of April 29, 2014 is attached hereto as Exhibit 99 and hereby incorporated by reference. Item9.01. Financial Statements and Exhibits. (d)Exhibits. The following exhibit is furnished with this report on Form 8-K: Exhibit Number Description of Exhibit Press release, dated April 29, 2014, distributed by EPunk Inc. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ePunk, Inc. Dated: April 29, 2014 By: /s/ Dean Miller Dean Miller President and CEO 3
